Citation Nr: 1222730	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a throat condition, to include laryngeal ulceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to August 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to service connection for bilateral carpal tunnel syndrome, and reopened and denied a claim of entitlement to service connection for a throat condition.  The Veteran filed a notice of disagreement with this decision in February 2008, and the RO issued a statement of the case dated in August 2008.  The Veteran filed a substantive appeal dated in October 2008.  

In his October 2008 substantive appeal, the Veteran requested an opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  The hearing was scheduled for July 2010.  The Veteran failed to report for the hearing and has not since indicated that he wished to testify at another hearing.  As such, the Board finds that the Veteran has withdrawn his request to testify.  38 C.F.R. § 20.704(d).

In this case, the Board notes that in September 1972, the RO denied entitlement to service connection for a throat condition.  The Veteran did not file a timely notice of appeal to this decision and it became final. In May 1992, the RO denied the Veteran's application to reopen a claim for a throat condition.  The Veteran did not file a timely notice of appeal to this decision and it became final.  As such, before reaching the merits of the Veteran's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

After the most recent statement of the case with respect to the Veteran's claims, the Veteran submitted additional evidence relevant to the claims.  This evidence was accompanied by a waiver of initial RO consideration.  Other evidence was submitted without an RO waiver; however, this evidence pertains to claims other than those on appeal.

The reopened claim of entitlement to service connection for a throat condition, and entitlement to service connection for bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1972 decision, the RO denied entitlement to service connection for a throat condition.  The Veteran did not file a timely appeal with respect to this decision and it became final.

2.  In a May 1992 decision, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for a throat condition.  The Veteran did not file a timely appeal with respect to this decision and it became final.

3.  Evidence received since the May 1992 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a throat condition.  


CONCLUSIONS OF LAW

1.  The September 1972 rating decision which denied service connection for a throat condition is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. § 3.104, 19.118, 19.153 (1972).

2.  The May 1992 rating decision which denied the Veteran's application to reopen his claim of entitlement to service connection for a throat condition is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 19.129, 19.192 (1991).

3.  The evidence received subsequent to the May 1992 rating decision is new and material; and the claim for service connection for a throat condition is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for a throat condition, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

In a September 1972 decision, the RO denied entitlement to service connection for a throat condition.  The Veteran did not file a timely appeal with respect to this decision and it became final.  A May 1992 RO decision, continued the denial of the claim, finding no new and material evidence to reopen the claim.  The Veteran did not file a timely appeal with respect to this decision and it too became final.  The September 1972 decision noted complaints of throat pain in service, but found no permanent chronic residuals.  The May 1992 decision found that the examination of the Veteran's throat was normal.

The evidence that has been added to the Veteran's claims file since the May 1992 RO decision consists of VA and private treatment records, and the Veteran's statements in connection with his claim.  The medical records indicate an assessment of chronic sore throat, chronic cough, focally ulcerated telangiectatic vocal cord polyp, and right laryngeal granuloma and left contact ulcer with a history of laryngoscopy with benign pathology.  His private physician, in a report dated in February 2009, indicated that the Veteran had symptoms of chronic sore throat and hoarseness and physical findings of laryngeal ulceration.  He was noted to have persistent symptoms despite medical management.  The physician indicated that he reviewed the Veteran's service medical records and noted that the Veteran had been seen and treated in the early 1970s for recurrent and chronic sore throat, reported to have begun in Vietnam.  He then opined that it was as likely as not that the Veteran's recurrent throat condition, with associated hoarseness and chronic throat pain, represents a continuation of that service-connected illness.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the May 1992 RO decision consists of VA and private treatment records, and the Veteran's statements in connection with his claim.  This evidence is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's claim, as well as an opinion from the Veteran's private physician that the Veteran's recurrent throat condition, with associated hoarseness and chronic throat pain, represents a continuation of that service-connected illness.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in May 1992, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for a throat condition is reopened, and to this extent only, the appeal is granted.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, the Board notes that the Veteran's claims file contains a July 2009 VA psychiatric examination that indicated that the Veteran was receiving disability benefits from the Social Security Administration.  The Veteran's claims file, however, does not contain any records related to this award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Next, the Board notes that the Veteran reported that he was hospitalized for two weeks at a hospital in Long Bn, Vietnam, in connection with his throat disability.  The Veteran's service treatment records indicate that the Veteran was treated at a Bn Aid Station, but no hospitalization records are present.  In addition, the Board notes that the Veteran submitted the report of his private physician in connection with his throat claim, dated in February 2009.  No other records from this physician are contained in the Veteran's claims file.  However, the Veteran did sign an Authorization and Consent to Release Information regarding this physician.  Finally, the Board notes that the Veteran has been treated at the VA in connection with his claimed disabilities.  

This matter should therefore be remanded so that records of the Veteran's treatment at these facilities and providers may be associated with the Veteran's claims file.  Upon remand, the RO should work with the Veteran to identify the hospital in Long Bn and attempt to obtain records of the Veteran's treatment in service at this hospital.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

In addition, the Board notes that the Veteran's service treatment records indicate numerous complaints of frequent and recurring sore throat and cough.  After service, the Veteran's treatment records note assessments of chronic sore throat, chronic cough, focally ulcerated telangiectatic vocal cord polyp, right laryngeal granuloma, and left contact ulcer with a history of laryngoscopy with benign pathology.  His private physician, in a report dated in February 2009, indicated that the Veteran had symptoms of chronic sore throat and hoarseness and physical findings of laryngeal ulceration.  The Veteran was noted to have persistent symptoms despite medical management.  The physician indicated that he reviewed the Veteran's service medical records and noted that the Veteran had been seen and treated in the early 1970s for recurrent and chronic sore throat, reported to have begun in Vietnam.  He then opined that it was as likely as not that the Veteran's recurrent throat condition, with associated hoarseness and chronic throat pain represents a continuation of that service-connected illness.  The Veteran has not been afforded a VA examination in connection with his claim.  

Based on the foregoing, the Veteran should be afforded a VA examination in connection with the claim.  The examiner should review the Veteran's service and post-service medical treatment records and determine whether the Veteran has a throat condition and, if so, whether such condition is related to his military service.   In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  As the throat claim is being remanded, the VA examiner should also determine whether the Veteran has bilateral carpal tunnel syndrome that is related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should include updated treatment records from VA, and all records of the Veteran's treatment with Dr. J. L. with The Ear, Nose, and Throat surgical Associates, Orlando, Florida.  The RO should also work with the Veteran to identify the hospital and attempt to obtain records of the Veteran's treatment in service at a hospital in Long Bn, Vietnam.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 

3.  The RO should arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a throat condition and/or bilateral carpal tunnel syndrome and, if so, whether either condition is related to his military service.    The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a throat condition or bilateral carpal tunnel syndrome?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a throat condition or bilateral carpal tunnel syndrome, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that any currently diagnosed disorder had its onset during active duty, within one year of active duty, or whether such condition is otherwise related to the Veteran's military service or any incident therein.  With respect to the Veteran's throat claim, the examiner should comment on the opinion provided by the Veteran's private physician dated in February 2009.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


